Citation Nr: 1101022	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for residuals of 
a traumatic brain injury. 

2.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for an anxiety 
disorder. 

3.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a duodenal 
ulcer. 

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

5.  Entitlement to a rating in excess of 20 percent for residuals 
of a right thumb injury. 

6.  Entitlement to a compensable rating for a right thumb scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse; Appellant's son-in-law


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to March 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from 
the RO in August 2010.  A transcript of the hearing is associated 
with the claims file. 
 
The issue involving entitlement to service connection for 
residuals of a traumatic brain injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In February 1968 and August 1968, the Board denied service 
connection for a psychoneurotic reaction and duodenal ulcer as 
residuals of a head injury.  In July 1970, the Board denied a 
petition to reopen the claim for service connection for a 
psychoneurotic reaction as a residual of a head injury.   

2.  In August 2003, the RO denied petitions to reopen the final 
disallowed claims for service connection for residuals of a head 
injury, anxiety reaction, and a duodenal ulcer.  

3.  Since August 2003, evidence received, though new, does not 
relate to the reasons for the previous denials and does not raise 
a reasonable possibility of substantiating the claims for service 
connection for an anxiety reaction and duodenal ulcer. 

4.  In February 2008, the RO denied a petition to reopen the 
final disallowed claim for service connection for residuals of a 
head injury. 

5.  Since February 2008, evidence received is new, not 
cumulative, relates to the reasons for the previous denial, and 
raises a reasonable possibility of substantiation the claim for 
service connection for residuals of a head injury   

6.  The Veteran does not have a diagnosis of PTSD.  The Veteran's 
anxiety reaction was previously determined in a final decision 
not to be related to any aspect of service.  

7.  The Veteran's residuals of a right thumb injury are 
manifested by stiffness, loss of dexterity, and reduction of grip 
strength to approximately 60 percent of normal.  The thumb joints 
are not ankylosed, but there is slight limitation of range of 
motion of the thumb to the small finger with a gap of 
approximately 2.3 to 3 centimeters noted on one occasion.  The 
Veteran is able to touch the thumb to the other fingers.  

8.  The Veteran's right thumb scar is a well-healed linear scar, 
approximately three and one-half inches long, that is 
superficial, stable, not painful, not adherent to underlying 
tissue, and does not limit function of the hand.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for residuals of a 
traumatic brain injury.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(2010).

2.  New and material evidence has not been received to reopen a 
final disallowed claim for service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2010).

3.  New and material evidence has not been received to reopen a 
final disallowed claim for service connection for a duodenal 
ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2010).

4.  The criteria for service connection for posttraumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010). 

5.  The criteria for a rating in excess of 20 percent for 
residuals of a right thumb injury have not been met at any time 
during the period covered by this appeal. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5224, 5228, 4.124, Diagnostic Code 
8512 (2010). 

6.   The criteria for a compensable rating for a right thumb scar 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7802 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the context of a petition to reopen a final disallowed claim, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).    

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in July 2009, the RO provided notice that met 
all requirements.  The notice provided the reasons for previous 
denials of service connection and the requirements to reopen and 
substantiate the claims including the five elements of service 
connection.  The notice also informed the Veteran of the need for 
evidence to show how his service connected thumb disorders became 
more severe and how they affected his occupation and daily 
activities.  The notice informed the Veteran of the types of 
evidence that would be considered and the Veteran's and VA's 
respective responsibilities to obtain relevant evidence. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Navy special construction battalion 
with duties as a longshoreman in the European Theater of 
Operations.  He contends that he experiences residuals of a 
traumatic brain injury that occurred while handling cargo in 
service; that he experiences an anxiety disorder including PTSD 
related to injuries and events in service; that he developed a 
duodenal ulcer secondary to an anxiety disorder; and that his 
right thumb disability is more severe than is contemplated by the 
current ratings. 


Residuals of a Traumatic Brain Injury, Anxiety Disorder, and 
Duodenal Ulcer

In December 1960, the RO received the Veteran's initial claim for 
service connection for unspecified residuals of a head injury 
incurred when he was struck by a crane block and hook while 
handling cargo in England in 1944.  In March 1961, the RO denied 
service connection because the service treatment records 
including a discharge physical examination showed no evidence of 
an injury or any residual disability.  The Veteran did not 
express disagreement within one year, and the decision became 
final.  38 U.S.C. § 4005 (1958).               

In May 1965, the Veteran sought to reopen the claim.  The RO 
considered correspondence from a private physician who reported 
that he treated the Veteran starting in October 1946 for symptoms 
that he diagnosed as post-concussion syndrome.  The RO also 
considered the results of a January 1966 VA examination in which 
the Veteran reported nausea, headaches, nervousness, and sweating 
spells that interfered with concentration.  A VA physician 
concluded that the symptoms were somatic and diagnosed 
"psychoneurotic reaction, anxiety - hysterical reaction."   In 
March 1967, the RO reopened the claim but denied service 
connection for residuals of a head injury and anxiety reaction on 
the merits.  The RO acknowledged that the evidence was sufficient 
to show that a head injury occurred but that there were no 
chronic residuals as the service records showed no treatment for 
a head injury and there was no current diagnosis of a residual 
disability.  The RO did not address the claim for service 
connection for a duodenal ulcer as secondary to anxiety reaction.  

The Veteran expressed timely disagreement and submitted a more 
detailed letter from the private physician who provided treatment 
in 1946 and who concluded that the physical and psychiatric 
symptoms were related to the blow to the head in service.  The 
Veteran also submitted several lay statements from a brother and 
fellow sailors who reported that they observed the Veteran with a 
bandage on his head and were aware of his reports of the 
circumstances of a head injury.  In his own statement, the 
Veteran reported that he was unconscious after the blow to the 
head and experienced headaches, dizziness, nervousness, and 
profuse perspiration starting after the injury.  In August 1967, 
the Veteran underwent an additional VA examination.  A 
psychiatric consultant noted that the Veteran had a passive 
dependent personality but no acquired psychiatric disorder.  
After review of several laboratory and electrodiagnosic studies, 
a VA physician concluded that the Veteran had a psychoneurosis 
with no organic brain damage.  In decisions in February 1968 and 
August 1968, the Board denied service connection for a 
psychoneurotic reaction from a head injury and for a duodenal 
ulcer. 

In November 1969, the RO received correspondence from a physician 
who reported that he was the construction battalion medical 
officer in 1943-45 and was consulted by the Veteran on many 
occasions following a blow to the head that had rendered the 
Veteran unconscious.  In November 1969, the RO declined to reopen 
the claim because the occurrence of a blow to the head had been 
acknowledged but the new evidence did not demonstrate that the 
Veteran sustained a residual disability as a result of the head 
trauma.  The Veteran provided oral testimony before the RO in 
February 1970 and before the Board in June 1970.  In July 1970, 
the Board declined to reopen the claim.  The Board acknowledged 
that the Veteran sustained a blow to the head from a crane in 
service but that the evidence received since the last final 
decision, though new, was not material to the reason for the 
previous denial, specifically that the Veteran's psychoneurotic 
symptoms with no evidence of organic brain damage were not 
related to the crane accident.  

In correspondence in December 1977, a private physician noted 
that he examined the Veteran on two occasions earlier that year.  
The physician noted the Veteran's reports of dizziness, 
headaches, and blackouts since the crane accident but that there 
was insufficient time in his examinations to evaluate those 
symptoms.  In May 1984, another private physician noted the 
Veteran's reports of continued dizziness and headaches secondary 
to head trauma but also did not evaluate the symptoms.  In 
November 1984 and February 1985, two VA physicians noted the 
Veteran's reports of worsening headache and nervousness and 
diagnosed chronic anxiety neurosis and generalized anxiety 
disorder respectively.  The latter physician noted the Veteran's 
reports of symptoms since service but concluded that the disorder 
had become more severe as a result of accumulated number of 
physical disorders. 

In March 2003, the Veteran sought to reopen the claim for service 
connection for residuals of the head injury and separately 
requested service connection for an anxiety disorder and for a 
duodenal ulcer.  In May 2003, a fellow sailor who provided a 
statement in 1967 again noted that he witnessed the Veteran's 
crane accident, spoke with the Veteran many times after service, 
and was aware of the Veteran's symptoms of headaches and 
dizziness.  In August 2003, the RO considered all three claims 
associated with the head injury as subjects of previously final 
disallowed claims and declined to reopen the claims because the 
statement from the fellow soldier was not new evidence.  The 
Veteran did not express disagreement, and the decision became 
final.  38 U.S.C.A. § 7105. 

In March 2007, the Veteran underwent a VA neurological 
examination.  A VA neurologist noted the Veteran's reports of 
continued headaches and general nervousness with weakness in the 
extremities.  The neurologist noted the circumstances of the 
crane injury, the correspondence from the private physician who 
treated the Veteran in 1946, and the correspondence from the 
physician in May 1984 who diagnosed post-concussion syndrome.  
The VA neurologist noted no memory, cognition, or cranial nerve 
deficits and diagnosed mild peripheral neuropathy and bilateral 
carpal tunnel syndrome.  The physician did not associate either 
disorder to the crane accident.   In June 2007, the Veteran 
petitioned to reopen the claim for service connection for 
residuals of a head injury and did not separately petition to 
reopen the claims for anxiety reaction or duodenal ulcer.  In 
February 2008, the RO declined to reopen the claim because the 
evidence was not material to the reasons for the previous denial.  
The Veteran did not express disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7105.  

The RO received the Veteran's current petition to reopen the 
claim for residuals of a head injury and for posttraumatic stress 
disorder in May 2009.  The Veteran did not petition to reopen the 
claim for a duodenal ulcer.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since February 2008, the RO received the following evidence:  VA 
outpatient treatment records from February 2008 to October 2010 
including a neuropsychiatric consultation in May 2010 and a 
geriatric psychiatry progress note in October 2010;  additional 
statements from the Veteran in April and May 2010 describing the 
circumstances of the crane accident with a photograph of the 
Veteran with his right arm in a sling; lay statements from the 
Veteran's family in April and August 2010; and testimony by the 
Veteran, his spouse, and his son-in-law before the Board in 
August 2010.  The Veteran also submitted a duplicate copy of the 
undated letter from the private physician who provided treatment 
in 1946 and argument that the letter from this physician and his 
service medical officer should be assigned additional probative 
weight.  

In September 2009 and January 2010, the RO issued a decision and 
a statement of the case denying petitions to reopen final 
disallowed claims for residuals of a head injury, anxiety 
reaction, and duodenal ulcer because the evidence received was 
not new and material to the reasons for the previous denials.  
The Board concludes that the written statements and oral 
testimony that recount the events of the accident and the letters 
from private physicians are not new as they are cumulative and 
duplicative of evidence previously considered.  The Board again 
acknowledges that the Veteran did experience a blow to the head 
in a crane accident in service.  

However, the Board concludes that the April and August 2010 
statements from family members, the VA outpatient records 
including neuropsychological and geriatric psychiatry 
examinations, and a portion of the oral testimony are new as they 
have not been previously considered and provide information and 
medical assessment of cognitive symptoms not previously 
considered.  

The Veteran's family noted that they observed symptoms other than 
headaches and dizziness including perseverance, hyper-
organization, overreaction to common situations, and inability to 
transition in conversation from one topic to another.  In May 
2010, a VA neuropsychologist noted several mild cognitive 
processing deficits, not addressed in previous examinations.  The 
psychologist was unable to confirm or rule out the crane accident 
as a cause for the symptoms because there was little evidence of 
record regarding pre-accident functioning.  In October 2010, a VA 
psychiatrist also addressed these symptoms of cognitive and 
memory impairment and concluded that the Veteran did not meet the 
criteria for a diagnosis of dementia.  The psychiatrist diagnosed 
mild cognitive impairment and traumatic brain injury but did not 
note a review of all the medical records and did not specifically 
associate the current symptoms with the crane accident in 
service.  The Board concludes that this evidence is material as 
it identifies additional cognitive symptoms and suggests that 
they may be related to a traumatic brain injury.  Therefore, as 
new and material evidence has been received, the Board grants the 
petition to reopen the final disallowed claim for service 
connection for residuals of a traumatic brain injury and remands 
the issue for further development as discussed in the Remand 
section below.  

However, the Board concludes that the new evidence does not 
address and is not material to the issues of service connection 
for an acquired psychiatric disorder including anxiety disorder 
and duodenal ulcer.  The VA neuropsychologist in May 2010 noted 
the Veteran's reports of a history of psychiatric treatment for 
anxiety and that his current mood was "anxious."  However, the 
psychologist's clinical observations and conclusions were limited 
to cognitive symptoms.  The VA psychiatrist in October 2010 also 
noted a history of anxiety and adjustment disorder but associated 
the symptoms with worries about the appeal process and worsening 
medical problems and psychosocial stressors.  Neither clinician 
discussed the history of a duodenal ulcer.   Therefore, as no new 
and material evidence has been received that addressed a 
relationship of the Veteran's anxiety disorder and duodenal ulcer 
to events in service, these claims are not reopened.  

Posttraumatic Stress Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is 
stressful to some degree to all who are there, whatever their 
duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 
Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect as follows.  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 
39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

The Board must first address whether the Veteran has presented a 
new claim to VA or whether the claim is one to reopen.  A change 
in diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially service- 
connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  38 
C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  

Service personnel records showed that the Veteran performed 
duties as a longshoreman in England in 1944-45.  The Veteran was 
not awarded any combat medals or badges.  The Veteran did not 
report participation in any direct hostile engagements with enemy 
forces.  Therefore, the Board concludes that the Veteran was not 
in combat.  

In a May 2009 claim, the Veteran described two events in which he 
sustained injuries.  As discussed above, the Veteran was struck 
on the head by a crane block and hook while handling cargo and 
was unconscious for a period of time, variously reported as 20 
minutes to two days.  The Veteran also severely lacerated his 
right thumb when his hand came between a light bulb and a 
forklift while handling explosive chemicals.  Although service 
treatment records showed no medical care for either injury, both 
injuries were reported in lay statements by other individuals 
including his unit's medical officer.  Therefore, the Board 
concludes that the events actually occurred.  The Veteran 
contended that his symptoms of irritability and nervousness are 
manifestations of PTSD.  

In an August 2010 Board hearing, the Veteran reported that he was 
also present during bombing of his duty station in England and 
that he offloaded explosive chemicals from ships in France.  

The Board refers to the history of lay statements, medical 
treatment, and diagnoses of the residuals of a traumatic brain 
injury provided above.  Service connection for an anxiety 
disorder was denied in several final RO and Board decisions.  
Petitions to reopen final disallowed claims have also been 
denied.  In all cases, the Veteran's psychiatric symptoms were 
evaluated as possible residuals of a traumatic blow to the head 
but an acquired psychiatric disorder was not found to be related 
to that event.  However, the Veteran's current claim for service 
connection for PTSD also arises from his apprehension while 
handling explosive cargo and presence during bombing of his duty 
location.  Although some symptoms such as nervousness and 
irritability were considered in previous adjudications, the Board 
concludes that an acquired psychiatric disorder that arises from 
experiences involving the threat of death or serious injury and 
not as a residual of a physical blow to the head is a separate 
disorder and not a change of diagnosis.  Therefore, the claim for 
service connection for PTSD is a new claim and must be 
adjudicated on the merits.  

However, the Board concludes that service connection for PTSD is 
not warranted because the Veteran has not been diagnosed with an 
acquired psychiatric disorder including PTSD related to handling 
explosive cargo or his presence during bombing attacks.  As the 
Veteran was in apprehension of hostile attack in the latter case, 
that event would be presumed to have occurred if a medical 
examiner found it related to a diagnosed psychiatric disorder.  
The medical evidence in the claims file since service showed that 
the Veteran did not report these events to any examiners.  He 
reported the handling of explosive chemicals only in the context 
of a right thumb injury.  There is credible medical evidence that 
the Veteran's symptoms of nervousness were manifestations of a 
passive aggressive personality, an anxiety neurosis, and a 
general anxiety disorder related to psychosocial factors, 
frustration with the disability claims process, and an 
accumulated number of physical disorders.  

The Board acknowledges the Veteran's sincerely held belief that 
he has PTSD related to events in service.  However, a diagnosis 
of an acquired psychiatric disorder requires medical expertise.  
As a layperson, the Veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
symptoms.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran has not reported that he has 
been diagnosed with PTSD by a medical professional, and no PTSD 
diagnosis is of record.  Therefore, the Veteran is not competent 
to provide a qualifying diagnosis of PTSD.  

The weight of the credible and probative evidence demonstrates 
that the Veteran does not have a diagnosis of PTSD and that a 
general anxiety disorder is not related to events in service.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Thumb and Scar

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

In May 2000, a VA examiner noted the Veteran's report that he was 
right-handed. 

A 20 percent rating is warranted for ankylosis of the dominant 
thumb in an unfavorable position.  There is no higher schedular 
rating.  Additional ratings are warranted if the ankylosis of the 
thumb imposes limitation of motion of the fingers or interference 
with the overall function of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A 20 percent rating is also warranted if 
there is limitation of motion of the dominant thumb if there is a 
gap of more than two inches (5.1 centimeters) between the thumb 
and the fingers with the thumb attempting to oppose the fingers.  
There is no higher schedular rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

Incomplete paralysis of intrinsic muscles of the dominant hand 
and flexors of the fingers warrant 20 percent rating if mild, a 
40 percent rating if moderate, and a 50 percent rating if severe.  
38 C.F.R. § 4.124, Diagnostic Code 8512.  Additional ratings are 
available for radial, median, and ulnar nerve damage affecting 
the hand.  However, the injury in this case was directly to the 
thumb, and these criteria are not applicable.  38 C.F.R. § 4.124, 
Diagnostic Codes 8514-16.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Prior to October 23, 2008, scars other than on the head, face, or 
neck that are superficial, stable, not painful, and do not cause 
limited motion warranted a 10 percent rating if the affected area 
of the scars exceeded 144 square inches.  There was no higher 
schedular rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801 
(2007).  Starting October 23, 2008, the Diagnostic Codes for 
scars were changed.  Scars other than on the head, face, or neck, 
that are superficial, stable, not painful, and nonlinear warrant 
a 10 percent rating if the affected area of the scars exceeded 
144 square inches.  There is no higher schedular rating.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

In a December 1960 claim and in correspondence in May 1965, the 
Veteran reported that he sustained a severe laceration of the 
right thumb while handling cargo.  Although service treatment 
records were silent for any injury or treatment of the thumb, in 
an October 1969 letter, the unit medical officer noted that the 
Veteran injured his right hand in service.  The Veteran also 
submitted a photograph taken in service that showed his right arm 
in a sling.  In January 1966, a VA physician noted a two inch 
scar on the right thumb near the web of the hand and a smaller 
scar on the dorsal thumb.  The scars were superficial, did not 
limit motion or sensation, or reduce grip strength.  In March 
1967, the RO granted service connection and a noncompensable 
rating for a scar of the right thumb.  

In May 2000, a VA examiner noted the Veteran's report of daily 
pain, stiffness, weakness, decreased range of motion, and a loss 
of strength in his right hand.  The thumb was not ankylosed, but 
the examiner noted a restricted range of motion.  The Veteran was 
able to touch fingers with his thumb but deformities of the 
fingers assisted in closing the gap.  There were no gross 
neurovascular deficits and no noticeable loss of grip strength 
compared to the opposite hand.  The examiner noted and X-rays 
confirmed osteoarthritis of both hands and fingers.  The examiner 
also noted a three and one-half inch well-healed surgical scar, 
barely visible, with no induration or loss of muscle or 
sensation.  The examiner noted that it was difficult to determine 
whether the Veteran's right thumb limitation was from the injury 
or from generalized arthritis.  However, in a June 2000 addendum, 
the examiner concluded that it was at least as likely as not that 
the thumb disability was related to the injury in service.  

In June 2000, the RO granted service connection and a 20 percent 
rating under Diagnostic Code 5224 for residuals of a right thumb 
injury.  The RO also continued a noncompensable rating for a 
right thumb scar.  

In August 2003, a VA examiner noted the Veteran's report of 
continued stiffness and clumsiness of the right hand.  The 
examiner reviewed the claims file and noted that there were no 
significant changes since the last examination in 2000.  The 
examiner noted a well-healed surgical scar of no clinical 
significance and with no symptoms reported by the Veteran.  The 
examiner noted diminished grip strength of approximately 60 
percent of normal.  The Veteran could approximate the thumb and 
small finger with a 2.5 to 3.0 centimeter gap and could touch the 
thumb to the fourth finger.  The examiner also noted 
osteoarthritis of the finger joints.  

In March 2007, a VA neurologist performed a comprehensive 
examination and noted loss of grip strength of both hands, 
approximately 60 percent of normal on the right and 80 percent of 
normal on the left.  The neurologist diagnosed bilateral carpal 
tunnel syndrome.  

In February 2008, a VA examiner noted a review of the claims file 
and the Veteran's reports of continued loss of grip strength and 
dexterity of the right hand.  The examiner noted no reduction in 
range of motion or loss of function of the right thumb.  

In July 2009, a VA physician's assistant (PA) noted the history 
of the injury to the thumb in service and the Veteran's report of 
working at clerical positions for most of his life, retiring at 
the age of 65.  The PA noted the 2007 diagnosis of carpal tunnel 
syndrome.  The Veteran reported continued loss of grip strength 
and dexterity with pain in all fingers.  He reported that he used 
his left hand for more activities but is able to perform some 
activities with the right hand.  However, the Veteran was not 
able to grip paper with a pincer action of the right thumb and 
second finger.  The PA estimated the Veteran's grip strength as 
80 percent of normal.  The Veteran was able to touch all fingers 
with the thumb.  X-rays showed no evidence of acute fracture or 
dislocation, but there were indications of degenerative changes 
of the joints of equal severity in both hands.  The PA concluded 
that moderate functional impairment of the right hand was 
multifactorial to include residuals of the injury, carpal tunnel 
syndrome, and osteoarthritis due to aging.  The PA noted that the 
increased right hand and thumb symptoms were caused by non-
service-connected neuropathy from carpal tunnel syndrome and non-
service-connected degenerative changes and that the service-
connected injury residuals were stable and unchanged.   The PA 
also noted a 2.5 centimeter linear scar that was stable, not 
painful, not adherent to the underlying tissue with no 
inflammation, edema, or keloid formation and no limitation of 
motion or function imposed by the scar.  

In an August 2010 Board hearing, the Veteran stated treatment for 
the thumb laceration in service required 80 sutures and that his 
entire arm was black for some time after the accident.  The 
Veteran reported that he had been a successful competitive golfer 
prior to the injury but could not pursue a career as a 
professional.  
The Veteran stated that he experienced limitation in function of 
his right thumb and hand and demonstrated that he was unable to 
pick up a paper card from a tabletop.  The Veteran stated that 
his thumb was numb but not painful.  

The Board concludes that a rating in excess of 20 percent for 
residuals of a severe laceration of the right thumb is not 
warranted at any time during the period covered by this appeal.  
The Veteran experiences stiffness, reduced grip strength, and 
loss of dexterity in fine motor function such as picking up paper 
from a tabletop.  The thumb joints are not ankylosed, and the 
Veteran is able to touch or move within a few centimeters of all 
fingers.  Nevertheless, the disability is currently rated at 20 
percent, the highest schedular rating under either Diagnostic 
Code 5224 or 5228.   X-rays showed degenerative changes in both 
hands that the examiner in 2009 concluded were not related to the 
thumb injury.  As there is some compensable limitation of motion, 
a rating under Diagnostic Code 5003 is not applicable and would 
not provide a rating higher than 20 percent.  Examiners in 2000 
and 2007 noted no neurological damage associated with the thumb 
laceration.  However, the examiners in 2007 and 2009 both 
acknowledged that non-service-connected bilateral carpal tunnel 
syndrome contributed to the Veteran's symptoms.  

The Board concludes that a compensable rating for a right thumb 
scar is not warranted at any time during the period covered by 
this appeal.  Examiners noted a linear well-healed surgical scar 
approximately one to three and one-half inches long that was 
superficial, stable, not painful, not adherent to the underlying 
tissue, and did not limit function of the thumb or hand.  A 
higher rating of 10 percent is not warranted under either the old 
or new regulations because a scar with these characteristics does 
not affect an area of 144 square inches or greater.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected right thumb disabilities 
result in a unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been submitted, the claim for 
service connection for residuals of a traumatic brain injury is 
reopened.

A petition to reopen a final disallowed claim for service 
connection for an anxiety disorder is denied 

A petition to reopen a final disallowed claim for service 
connection for a duodenal ulcer is denied. 

Service connection for posttraumatic stress disorder is denied. 

A rating in excess of 20 percent for residuals of a right thumb 
injury is denied. 

A compensable rating for a right thumb scar is denied.  




REMAND

New lay and medical evidence received since the last final 
disallowance of a claim for service connection for residuals of a 
head injury in service identified symptoms of cognitive and 
memory impairment.  Credibility of the evidence is presumed for 
the purpose of reopening the claim. 

The Veteran's family noted that they observed symptoms of 
perseverance, hyper- organization, overreaction to common 
situations, and inability to transition in conversation from one 
topic to another.  In May 2010, a VA neuropsychologist noted 
several mild cognitive processing deficits, not addressed in 
previous examinations.  The psychologist was unable to confirm or 
rule out the crane accident as a cause for the symptoms because 
there was little evidence of record regarding pre-accident 
functioning.  In October 2010, a VA psychiatrist also addressed 
these symptoms of cognitive and memory impairment and concluded 
that the Veteran did not meet the criteria for a diagnosis of 
dementia.  The psychiatrist diagnosed mild cognitive impairment 
and traumatic brain injury but did not note a review of all the 
medical records and did not specifically associate the current 
symptoms with the crane accident in service.  The 2010 
examinations are not adequate to decide the claim because neither 
examiner provided a clear etiology of the symptoms including 
whether they are related to a head injury in 1944, injury or 
disease after service, or aging.  Therefore, a comprehensive 
examination of the possible residuals of a traumatic brain injury 
is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
neurological examination by a physician 
with appropriate qualifications in the 
evaluation of traumatic brain injury.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation of 
the Veteran's cognitive, 
emotional/behavioral, and physical symptoms 
including: memory, attention, 
concentration, executive functions, 
judgment, social interaction, orientation, 
motor activity, visual spatial orientation, 
neurobehavioral effects, communication, or 
unconsciousness and provide an opinion 
whether any symptoms are at least as likely 
as not (50 percent probability or greater) 
related to a traumatic brain injury in 
service in 1944-45.  The physician should 
provide a rationale for the opinion and 
discuss any other likely etiologies for the 
symptoms.  

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for 
residuals of a traumatic brain injury.  If 
the benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


